As filed with the Securities and Exchange Commission on May 2, 2011 File Nos. 33-97598 and 811-09102 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Post-Effective Amendment No. 127 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.129 x (Check appropriate box or boxes) iShares, Inc. (Exact Name of Registrant as Specified in Charter) c/o State Street Bank& Trust Company 200 Clarendon Street Boston, MA 02116 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code: (415)597-2000 The Corporation Trust Incorporated 351 West Camden Street Baltimore, MD 21201 (Name and Address of Agent for Service) With Copies to: MARGERY K. NEALE, ESQ. BENJAMIN J. HASKIN, ESQ. ANDREW JOSEF, ESQ. WILLKIE FARR& GALLAGHER LLP WILLKIE FARR& GALLAGHER LLP BLACKROCK INSTITUTIONAL TRUST COMPANY, N.A. 1, N.W. NEW YORK, N.Y. 10019-6099 WASHINGTON, D.C. 20006-1238 SAN FRANCISCO, CA 94105 It is proposed that this filing will become effective (check appropriate box): ¨Immediately upon filing pursuant to paragraph (b) xOnJune 1, 2011, pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨On (date) pursuant to paragraph (a)(1) ¨75 days after filing pursuant to paragraph (a)(2) ¨On (date) pursuant to paragraph (a)(2) If appropriate, check the following box: x The post-effective amendment designates a new effective date for a previously filed post-effective amendment This Post-Effective Amendment No. 127 to the Registrant’s Registration Statement on Form N-1A is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 of the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying, until June 1, 2011, the effectiveness of the registration statement for the iShares MSCI Emerging Markets Minimum Volatility Index Fund (the “Fund”), filed in Post-Effective Amendment No. 125 on February 17, 2011, pursuant to paragraph (a) of Rule 485 of the 1933 Act. This Post-Effective Amendment No. 127 incorporates by reference the information contained in Parts A, B and C of Post-Effective Amendment No. 125. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all the requirements for the effectiveness of this Registration Statement pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 127 to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of San Francisco and the State of California on the 2nd day of May 2011. iSHARES, INC. By: Michael Latham* President and Director Date: May 2, 2011 Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 127 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: By: Michael Latham* President and Director Date: May 2, 2011 John E. Martinez* Director Date: May 2, 2011 George G. C. Parker* Director Date: May 2, 2011 Cecilia H. Herbert* Director Date: May 2, 2011 Charles A. Hurty* Director Date: May 2, 2011 John E. Kerrigan* Director Date: May 2, 2011 Robert H. Silver* Director Date: May 2, 2011 Robert S. Kapito* Director Date: May 2, 2011 /s/ Jack Gee Jack Gee Treasurer Date: May 2, 2011 *By: /s/ Jack Gee Jack Gee Attorney-in-fact Date: May 2, 2011 * Powers of Attorney, each dated May 26, 2010, for Michael A. Latham, Charles A. Hurty, Cecilia H. Herbert, John E. Kerrigan, Robert H. Silver, George G.C. Parker, John E. Martinez and Robert S. Kapito are incorporated by reference to Post-Effective Amendment No. 120, filed December 20, 2010.
